Citation Nr: 1513919	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left thigh disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1976 to November 1976.  She also had periods of ACDUTRA and inactive duty for training (INACDUTRA) with the U.S. Army reserves until 2008.  A statement of medical examination and duty status dated in 2008 reflects a period of ACDUTRA in January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA.  Jurisdiction is now with the RO in Atlanta, Georgia.

Additional evidence was submitted after the RO last considered the merits of the case and has been associated with the claims folder; however, there is no waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2014).  As the claim is being remanded for other reasons, the RO should review the most recent submissions, which are private medical records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant underwent a contracted examination in February 2013.  Regarding the issue of service connection for a lumbar spine disability and a bilateral knee condition, the examiner opined that it was less likely as not that they were related to service, because there were no treatment records available after the appellant was involved in a motor vehicle accident in January 2008.  The private medical records associated with the claims file after the examination show treatment that was not considered by the examiner.  Also, regarding the issues of service connection for the appellant's shoulders and thigh, the examiner noted that those disabilities were as likely as not related to service but there was no evidence that any of those disabilities were related to periods of service.

Once the appellant's periods of service are verified and accounted, new examinations should be provided.  The additional private medical records were not considered by the examiner.  Once VA undertakes a duty to provide a medical examination, due process requires an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Upon review of the record, it does not appear that all periods of service have been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the appellant's service dates and all periods of ACDUTRA, or INACDUTRA.  On remand, the appellant's complete military personnel records must be obtained and associated with the claims file so that all of the dates of service are accounted.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant a new notice letter.  The letter should specifically notify her of the information and evidence necessary to substantiate her claims for service connection based on Reserve duty service, to include based on periods of ACDUTRA and inactive duty training.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  The letter should also request that she provide any documentation she has regarding the dates of her periods of service, such as copies of orders.

2.  Confirm the appellant's military service and verify the dates of her service as a member of the Reserves.  Determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period.  Efforts should include a request of earnings records from the Defense Finance and Accounting Service (DFAS) that indicate the appellant's duty status for active duty, ACDUTRA and INACDUTRA.

3.  After accomplishing the above requests, schedule the appellant for an examination with an appropriate medical professional.  The claims file, including a copy of this REMAND and a list of the appellant's actual periods of active duty, ACDUTRA, and INACDUTRA, while serving in the Army and Army Reserve, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.

After reviewing the record, considering the appellant's contentions, and examining the appellant, the examiner should address the following questions:

a.  Is it at least as likely as not (a 50% or higher degree of probability) that the current lumbar spine disability is causally related to service, to include the claimed period of active duty for training in January 2008?

b.  Is it at least as likely as not (a 50% or higher degree of probability) that the current right or left knee condition is causally related to service, to include the claimed period of active duty for training in January 2008?

c.  Is it at least as likely as not (a 50% or higher degree of probability) that the current left thigh disability is causally related to service, to include the claimed period of active duty for training in January 2008?

d.  Is it at least as likely as not (a 50% or higher degree of probability) that the current left shoulder disability is causally related to service, to include the claimed period of active duty for training in January 2008?

e.  Is it at least as likely as not (a 50% or higher degree of probability) that the current right shoulder disability is causally related to service, to include the claimed period of active duty for training in January 2008?

A clear rationale for all opinions is necessary-to include providing citations to pertinent factual findings and in-service medical history and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.

If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

4.  Upon completion of the above, readjudicate the appellant's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue the appellant and her representative a supplemental statement of the case and provide the appellant an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




